            Case 2:21-mc-00095-RAJ-MLP Document 3 Filed 09/03/21 Page 1 of 2




 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 6                                          AT SEATTLE

 7    NORTHWEST ADMINISTRATORS, INC.,
                                                      CASE NO.: C21-95-RAJ-MLP
 8                              Plaintiff,

 9                   v.                               ORDER ON SUPPLEMENTAL
                                                      PROCEEDINGS DIRECTING
10    McVEA’S TRUCKING COMPANY LLC, a                 APPEARANCE, ANSWERS, AND
      Washington limited liability company, d/b/a     PRODUCTION OF DOCUMENTS OF
11    MTC Trucking Company, LLC,                      JUDGMENT DEBTOR

12
                                Defendant.
13

14
            Pursuant to Plaintiff’s Motion for an Order requiring the Judgment Debtor’s attendance at
15
     an examination of debtor and debtor’s Answers and Production of Documents, and proof having
16
     been made that an unsatisfied judgment against the Judgment Debtor exists, it is hereby
17
            ORDERED that Victor McVea, owner of McVea’s Trucking Company LLC., appear at
18
     the United States District Court for the Western District of Washington at Seattle, 700 Stewart
19
     Street, Courtroom 12B, Seattle, Washington 98101, on the 20th day of October 2021 at 9:15 a.m.,
20
     then and there to answer under oath questions concerning any property the debtor has in its
21
     possession, or under its control which should be applied towards satisfaction of the judgment
22
     rendered in this action.
23




     ORDER ON SUPPLEMENTAL PROCEEDINGS - 1
            Case 2:21-mc-00095-RAJ-MLP Document 3 Filed 09/03/21 Page 2 of 2




 1           IT IS FURTHER ORDERED that Victor McVea answer the attached Interrogatories

 2   which are attached to this Order as Exhibit “A” and incorporated herein by this reference, and

 3   bring the written responses thereto to the supplemental proceedings examination on the date given.

 4           IT IS FURTHER ORDERED that Victor McVea, having been served with a copy of this

 5   Order, shall bring the documents requested in Exhibit “B” to this Order, which is incorporated

 6   herein by this reference, to the supplemental proceeding examination on the date given.

 7           IT IS FURTHER ORDERED that Plaintiff is entitled to attorney’s fees if Victor McVea

 8   does not appear, in the total amount of $750.00, for bringing this Motion.

 9           IT IS FURTHER ORDERED if Victor McVea does not appear, a warrant may be issued

10   for his arrest and he shall be further obligated to the Plaintiff for its attorney’s fees.

11
             DATED at Seattle, Washington, this 3rd day of September, 2021.
12

13

14                                                           A
                                                             MICHELLE L. PETERSON
15                                                           United States Magistrate Judge
16

17   Presented for Entry by:
18
     REID, McCARTHY, BALLEW & LEAHY, L.L.P.
19
     By: Russell J. Reid
20   Russell J. Reid, WSBA #2560
     Reid, McCarthy, Ballew & Leahy, LLP
21   100 West Harrison Street, N. Tower, #300
     Seattle WA 98119
22   Telephone: (206) 285-0464
     Fax: (206) 285-8925
23   Email: rjr@rmbllaw.com
     Attorney for Plaintiff



     ORDER ON SUPPLEMENTAL PROCEEDINGS - 2
